Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This communication is in response to the application filed on 11/10/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/10/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10862951. 
Claims 1-20 recite similar limitations as claims 1-20 of US No. 10862951 as follows: 
       Instant application
    US patent No. 10862951
    Claim 1. A method comprising: generating, by a network platform, a real-time slide show comprising user submitted image items appended in an order based on timestamps, the user submitted image items submitted to the real-time slide show by a user device; causing, on a plurality of user devices, presentation of the real-time slide show; receiving, from the user device, an additional image item as a submission to the real-time slide show, the additional image item being generated by the user device; updating, by the network platform, the real-time slide show to display the additional image item appended after the user submitted image items based on the order of timestamps, the user submitted image items and the additional image item being annotated in the real-time slide show with a user interface tag; receiving, from another of the plurality of user devices, an electronic message for display with the additional image item of the real-time slide show; and causing, on a display device of the user device, display of the electronic message with the additional image item..

  


Claim 13 and 19.

Claim 3.

Claim 11.
Claim 1 A method comprising: generating, by a network platform, a real-time slide show comprising user submitted image items appended in an order based on timestamps, the user submitted image items submitted to the real-time slide show by a plurality of user devices; receiving, from one of the plurality of user devices, an additional image item as a submission to the real-time slide show, the additional image item being generated by the one of the plurality of user devices, the additional image item submitted to the real-time slide show by the one of the plurality of user devices using a user interface element displayed on the one of the plurality of user devices; updating, by the network platform, the real-time slide show to display the additional image item appended after the user submitted image items based on the order of timestamps, the user submitted image items and the additional image item being automatically annotated in the real-time slide show with a user interface tag; and transmitting, by the network platform, the updated real-time slide show including the user submitted image items and the additional image item to one or more of the plurality of user devices.

Claims 8 and 15.

Claims 2, 9.

Claim 6.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10862951 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10862951) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10862951).
This is an obviousness-type double patenting rejection.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 7589749 B1– De Laurentis- A system provides interaction between graphical objects and a managing application by detecting that movement of a first graphical object relative to a second graphical object on the graphical user interface is within a spatial proximity. In response to the detection of movement, the system notifies the first graphical object of presence information related to the second graphical object. The presence information includes at least an identity of the second graphical object. The system forms an association between the first graphical object and the second graphical object based on the presence information, and then graphically alters a representation of at least one of the first graphical object and the second graphical object on the graphical user interface in response to the formation of the association with each other.

US 20030203731 A1 – King et al. - wireless communication devices, networks, and services, and more particularly to devices, networks, and methods for providing information to a wireless communication device.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491